Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Gary Jacobs on 03/23/2021.
The application has been amended as follows:
--Claim 1.(Currently Amended) A program creation device for creating a welding program used for a welding system to control a welding robot for performing spot welding on a plurality of stacked sheet-like workpieces so as to manufacture a product, the device comprising:
a processor configured to
display an image on a display;
generate image data of a product model and display the product model on the display;

make the first one of the plurality of stacked sheet-like workpieces having the selected surface in the product model to be semitransparent 
set a welding portion to be allotted for the selected surface while the first one of the plurality of stacked sheet-like workpieces having the selected surface is made to be semitransparent; and
create the welding program including related data for the welding robot with regard to the set welding portion.--

--Claim 8. (Currently Amended) A program creation method of creating a welding program to control a welding robot for performing spot welding on a plurality of stacked sheet-like workpieces so as to manufacture a product, the method comprising;
generating image data of a product model and displaying the product model on a display;

making the first one of the plurality of stacked sheet-like workpieces having the  selected surface in the product model to be semitransparent;
setting a welding portion to be allotted for the selected surface in a state where the first one of the plurality of stacked sheet-like workpieces including the selected surface is made semi-transparent; and
creating the welding program including related data for the welding robot with regard to the set welding portion.--

Claim 9 is canceled.


Reason for allowance  
as for claims 1, and 7-8, the closest prior art, Matsufuji (JP 2002059271) in views of Murakami (JP 06031450), teach program creation method of creating a welding program to control a welding robot for performing spot welding on a plurality of stacked sheet-like workpieces so as to manufacture a product with display image, generate image in display and create welding program.  However based on the amendment to claims 1, and 7-8, the combination of the prior arts, Matsufuji (JP 2002059271) in views of Murakami (JP 06031450), do not teach determine whether there are any overlapping workpieces on a back side of a first one of the plurality of stacked sheet-like workpieces having a selected surface in the product model.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the other elements of the independent claim.
Therefore, claims 1-8 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715